FOURTH AMENDMENT TO NOTE AGREEMENT


THIS FOURTH AMENDMENT, dated as of August 8, 2014 (this "Amendment"), to the
Amended and Restated Note Purchase and Private Shelf Agreement, dated as of May
25, 2012 (as amended or otherwise modified to date, the "Note Agreement"), is
between Nu Skin  Enterprises, Inc., a Delaware corporation (the "Company"), on
the one hand, and Prudential Investment Management, Inc. and each of the holders
of Notes appearing on the signature pages hereto (collectively "Prudential"), on
the other hand.
RECITALS
A.            Pursuant to the request of the Company, the Company and Prudential
now desire to amend the Note Agreement in respects, but only in the respects,
hereafter set forth.
B.            Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
C.            All requirements of law have been fully complied with and all
other acts and things necessary to make this Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
NOW THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Agreement set forth in Section 3 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and Prudential do
hereby agree as follows:
Section 1                                        Amendment to Note Agreement.
1.1            Section 10.10 of the Note Agreement is hereby amended and
restated, effective as of January 1, 2014, to read as follows:
10.10            Limitation on Restricted Payments.
The Company will not, and will not permit any Restricted Subsidiary to, at any
time declare or make, or become required to declare or make, any Restricted
Payment unless after giving effect thereto: (i) the aggregate amount of all
Restricted Payments declared or made after June 30, 2012 does not exceed the sum
of (a) $1000,000,000, plus (b) 100% of (x) the aggregate amount of Cash Flow
from Operations for the period commencing the date of any proposed Restricted
Payment minus (y) the aggregate amount of all Capital Expenditures during such
period (the sum of the immediately preceding clauses (a) and (b) at any time
being referred to as the "Cash Flow Allowance"), provided that (1) during the
quarter ended March 31, 2014 the aggregate amount of all Restricted Payments
declared or made after June 30, 2012 may exceed the applicable Cash Flow
Allowance by up to $50,000,000, (2) during the quarter ended June 30, 2014 the
aggregate amount of all Restricted Payments declared or made after June 30, 2012
may exceed the applicable Cash Flow Allowance by up to $110,000,000, and (3)
during the quarter ended September 30, 2014 the aggregate amount of all
Restricted Payments declared or made after June 30, 2012may exceed the
applicable Cash Flow Allowance by up to $50,000,000; and (ii) no Default or
event of Default exists or would exist after giving effect to such Restricted
Payment.
Section 2                                        Representations and Warranties
and Covenants of the Company.
2.1            To induce Prudential to execute and deliver this Amendment (which
representations shall survive the execution and delivery of this Amendment), the
Company represents and warrants to Prudential that:
(a)            this Amendment has been duly authorized, executed and delivered
by it and this Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company, enforceable against it in accordance with
its terms, except as enforcement may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors' rights generally, and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);
(b)            The Note Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation, contract and agreement of the Company,
enforceable against it in accordance with its terms, except as enforcement may
be limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws or equitable principles relating to or limiting creditors' rights
generally, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
(c)            the execution, delivery and performance by the Company of this
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court of any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse or both) a default under any
indenture, agreement or other instrument referred to in clause (iii)(A)(3) of
this Section 2.1(c); and
(d)            as of hereof and after giving effect to this Amendment, no
Default or Event of Default has occurred which is continuing.
2.2            The Company agrees that it shall promptly pay the reasonable fees
and expenses of Vedder Price P.C., in connection with the negotiation,
preparation, approval, execution and delivery of this Amendment.
Section 3                                        Conditions to Effectiveness of
This Amendment.
This Amendment shall become effective as of the opening of business on the date
hereof upon (a) the delivery to Prudential of executed counterparts of this
Amendment, duly executed by the Company and the Required Holders, and (b) the
delivery to Prudential of a fully executed and effective amendment to each
Material Credit Facility (if any) which provides for amendments thereto which
are substantially identical to those provided herein; provided, however, that no
such amendment need be provided for any Material Credit Facility if similar
language is already included in such other Material Credit Facility.




Section 4                                        Miscellaneous.
4.1            This Amendment may be executed in any number of counterparts,
each counterpart constituting an original, but all together only one agreement.
Delivery of executed counterparts of this Amendment by telefacsimile or other
secure electronic format (pdf) shall be effective as an original.
4.2            The amendments, limited waiver and other modifications set forth
in the Amendment shall be limited precisely as written and shall not be deemed
to be (a) an amendment, consent or waiver of any other terms or conditions of
the Note Agreement or any other document related to the Note Agreement, or (b) a
consent to any future amendment, consent or waiver.  Except as expressly set
forth in this letter, the Note Agreement and other Transaction Documents shall
continue in full force and effect.
4.3            This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the internal laws of
the State of New York, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than such state.


[Signature pages follow.]

--------------------------------------------------------------------------------



IN WITNES WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.


NU SKIN ENTERPRISES, INC.
By:                          /s/Ritch N. Wood
Name                          Rich N. Wood
Its:                          Chief Financial Officer


PRUDENTIAL INVESTMENT MANAGEMENT, INC.
By:                          /s/David Levine
Its:                          Vice President


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:                          /s/David Levine
Its:                          Vice President




PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY



By: Prudential Investment Management, Inc., as investment manager



By:                          /s/David Levine
Its:                          Vice President




PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY


By:                          /s/David Levine
Its:                          Vice President




PRUCO LIFE INSURANCE COMPANY


By:                          /s/David Levine
Its:                          Vice President





--------------------------------------------------------------------------------



MTL INSURANCE COMPANY



By: Prudential Private Placement Investors, L.P., as investment advisor




By: Prudential Private Placement Investors, Inc., as its general partner



By:                          /s/David Levine
Its:                          Vice President




GIBRALTAR LIFE INSURANCE CO., LTD.



By: Prudential Investment Management (Japan), as investment manager




By: Prudential Investment Management, Inc., as sub-adviser



By:                          /s/David Levine
Its:                          Vice President



